Citation Nr: 1310205	
Decision Date: 03/26/13    Archive Date: 04/02/13

DOCKET NO.  06-14 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1943 to April 1946.  The appellant is his widow.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2006 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In September 2011, the Board remanded this case for additional development.  It now returns for further appellate review.

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the appellant's claim.  A review of the documents in such file reveals that they do not contain any additional evidence relevant to the issue on appeal.


FINDINGS OF FACT

1.  The death certificate shows the Veteran died in October 2005 due to an immediate cause of death of sepsis, with a contributing cause of pneumonia and an underlying cause of abdominal carcinoid tumor.  

2.  At the time of his death, the Veteran had one service-connected disability: posttraumatic stress disorder (PTSD), rated as 30 percent disabling. 

3.  Probative and persuasive evidence has not been presented that would etiologically link the Veteran's service or any incidents therein or his service-connected PTSD to the disabilities that caused or contributed to his death.

CONCLUSION OF LAW

The criteria for establishing service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1131, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

The notice requirements apply to all five elements of a service connection claim, including Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  38 U.S.C.A. § 5103(a) (West 2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

In the context of a claim for dependency and indemnity compensation (DIC), which includes a claim of service connection for the cause of the Veteran's death, section 5103(a) notice must be tailored to the claim.  The notice should include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007). 

VA has satisfied its duty to notify under the VCAA.  A July 2008 letter provided notice regarding what information and evidence is needed to substantiate her claim for service connection, as well as what information and evidence must be submitted by the appellant and what information and evidence will be obtained by VA.  The letter also provided the claim-specific information required by Hupp.

While the July 2008 letter was issued after the initial unfavorable January 2006 determination, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that VA could cure such a timing problem by readjudicating the appellant's claim following a compliant VCAA notification letter.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  The United States Court of Appeals for Veterans Claims (Court) clarified that the issuance of a Statement of the Case could constitute a readjudication of the appellant's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant case, after the July 2008 letter was issued, the appellant's claim was readjudicated in September 2009 and August 2012 Supplemental Statements of the Case.  Therefore, any defect with respect to the timing of the VCAA notice has been cured. 

The Board acknowledges that the appellant was not provided notice of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  In this regard, as the Board concludes herein that the preponderance of the evidence is against the appellant's claim, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot.  Therefore, the Board finds no prejudice to the appellant in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394(1993) (where the Board addresses a question that has not been addressed by the AOJ, the Board must consider whether the appellant has been prejudiced thereby).  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records, private treatment records, and lay statements.

Pursuant to the September 2011 remand directives, the AOJ sent a letter to the appellant asking that she complete an attached Authorization and Consent to Release Information form for Paris Regional Medical Center so that the Veteran's terminal hospital records dated October 2005 could be obtained.  The letter was also sent to the appellant's accredited representative, pursuant to the remand directive.  Neither the representative nor the appellant responded.  The remand also directed the AOJ to obtain and associate with the file all VA treatment records from the VA Bonham Outpatient Clinic dated September 2004 to October 2005.  The appellant has not identified any additional outstanding records that have not been requested or obtained.  

For the reasons set forth below, the Board finds that there has been substantial compliance with the September 2011 remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (where there is substantial compliance with the Board's remand instructions a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998)).  

Relevant to the duty to assist, the Board acknowledges that recent VA correspondence sent to the appellant in September 2011, including the remand decision and request for release of records from Paris Regional Medical Center have been returned as undeliverable.  Moreover, the record reflects that VA personnel have attempted to obtain a current mailing address, and that the appellant's telephone number of record is not active.  The last document received from the appellant was her substantive appeal in May 2006.  VA attempted to mail the documents to her at the return address given on that form, and sent copies of the undeliverable documents to her representative.  The last document received from her representative was the Statement of Accredited Representative in March 2011.  Attempts to contact the appellant have been unsuccessful.  The appellant has an affirmative duty to provide VA with a current mailing address, and despite not doing so, VA has made efforts to obtain this information from her.  To the extent possible, VA has attempted to assist the appellant, e.g., VA medical reports are of record.  Accordingly, no further attempts to reach the appellant are warranted.  See Olson v. Principi, 3 Vet. App. 480 (1992) (holding that VA's "?duty to assist is not always a one-way street'; nor is it a blind alley," quoting Wood v. Derwinski, 1 Vet. App. 190, 193 (1991)).

The Board also acknowledges VA has not obtained a medical opinion with respect to the appellant's cause-of-death claim.  In DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008), the Federal Circuit held that 38 U.S.C. § 5103A(a) does not always require VA to assist a claimant in obtaining a medical opinion or examination for a DIC claim, but it does require VA to assist a claimant in obtaining such whenever it is necessary to substantiate the DIC claim.  The Federal Circuit added that there was no duty to provide a VA opinion in a DIC claim under 38 U.S.C.A. § 5103A(d) since this provision is explicitly limited to claims for disability compensation (service connection), which is defined as a monthly payment made by VA to a Veteran, and therefore does not pertain to a DIC claim.  Id.  Subsequently, in Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008), the Federal Circuit held that in the context of a DIC claim, VA must also consider that 38 U.S.C. § 5103A(a) only excuses VA from making reasonable efforts to provide an examination when no reasonable possibility exists that such assistance would aid in substantiating the claim.  In this case, a review of the evidence shows that there is no reasonable possibility that a disability of service origin, to include PTSD, contributed substantially or materially to the sepsis, pneumonia, or abdominal carcinoid tumor that caused the Veteran's death.  Therefore, the Board concludes that no reasonable possibility exists that such assistance would aid in substantiating the appellant's claim. 

The Board finds that all relevant facts have been properly developed, and all reasonable efforts were made by VA to obtain evidence necessary to substantiate the appellant's claim.  No further assistance to develop evidence is required.  Therefore, the appellant will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

The appellant contends that service connection is warranted for the cause of the Veteran's death.  Specifically, she alleges the Veteran's service-connected PTSD contributed to his death.

The surviving spouse of a Veteran who has died of a service-connected or compensable disability may be entitled to receive DIC.  38 U.S.C.A. § 1310 (West 2002).  The death of the Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a) (2012).  The appellant will be entitled to service connection for the cause of death if it is shown that the service-connected disabilities contributed substantially or materially to cause death; that they combined to cause death; or that they aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1) (2012).  Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  38 C.F.R. § 3.312(c)(2) (2012).

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4) (2012).

Service connection may be established for a current disability (the cause of the Veteran's death) on a direct basis.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 (2012).  Direct service connection may be established for a current disability resulting from diseases or injuries which were incurred coincident with service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(a), (b), (d) (2012).  Establishing direct service connection for a disability which has not been shown in service requires evidence sufficient to show (1) the existence of a current disability; (2) the existence of a disease or injury in service; and, (3) a relationship or connection between the current disability and a disease contracted or an injury sustained during service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(d) (2012).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).   

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

To support her assertion that the Veteran's cause of death was related to a service-connected disability, the appellant has submitted only her own lay statement, contained in her substantive appeal.  She stated that she believed the Veteran's service-connected PTSD contributed to his death because it "worried him and continued to cause a deterioration of his physical health."

The Veteran died in October 2005, nearly 60 years after his military service.  At the time of his death, service connection was in effect for PTSD.  The death certificate lists an immediate cause of death of sepsis, with a contributing cause of pneumonia and an underlying cause of abdominal carcinoid tumor.  The Veteran was not service-connected for any of these conditions, nor is there any complaint, diagnosis, or treatment for any of these conditions in the service treatment records.  Moreover, the appellant does not contend that any of these listed causes are service-related, nor does she contend that the service-connected PTSD was the primary cause of the Veteran's death.  

While the service treatment records note "catarrhal fever" in 1943 and on discharge examination in 1946, the reports show that the disease was acute and transitory and that the Veteran returned to duty soon after treatment.  The service treatment records also note normal abdomen on clinical evaluation.  Post service, VA examination and outpatient treatment reports dated from the 1980's through 2001 show normal findings in this regard as well.  

The claims file includes private treatment records dated in 2004, none of which address PTSD, sepsis, or abdominal carcinoid tumor.  One record, dated in November 2004 (roughly one year before the Veteran's death), notes a diagnosis of severe pneumonia but makes no mention of PTSD.

The claims file includes VA treatment records dated August 2002 through October 2005.  These records show treatment for PTSD with a VA psychiatrist.  The mental health treatment notes only mention of the Veteran's other medical problems are vague references to "coping with illness and stress" and that treatment was helpful to some extent.  The only VA treatment record that suggests anything relevant to the conditions listed as causes of the Veteran's death is a notation of abdominal pain in July 2005.  The VA treatment notes do not address or show diagnoses of the Veteran's terminal sepsis, pneumonia, or abdominal carcinoid tumor.  The death certificate stated that the tumor had been present for months, and that the pneumonia and sepsis had been present for days.  It appears that none of these conditions were treated or diagnosed at VA facilities.  VA was unsuccessful in obtaining a release from the appellant for the Veteran's terminal hospital records from Paris Regional Medical Center dated October 2005.

There is no medical evidence of any connection between any disability of service origin, including the Veteran's service-connected PTSD, and the sepsis, pneumonia, or abdominal carcinoid tumor that caused his death.  Nor is there any medical evidence that his PTSD contributed substantially or materially to cause death; combined with another disability to cause death; or aided or lent assistance to the production of death.  Finally, there is no medical evidence that the PTSD affected a vital organ or was itself progressive or debilitating in nature, resulting in a material influence in accelerating death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

In support of her appeal, the appellant has written and provided lay statements that it is her belief that her husband's death was hastened by his service-connected PTSD.  The Federal Circuit has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements. 

The Federal Circuit, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Whether lay evidence is competent and sufficient in a particular case is a fact issue. 

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr, supra. 

The Board does not doubt the sincerity of the appellant in reporting her belief that her husband's death was somehow related to his service-connected PTSD.  However, the matters at issue are medically complex.  That is, medical expertise is required to determine whether the cause of the Veteran's death (sepsis, pneumonia, and abdominal carcinoid tumor) is in any way related to service or whether the Veteran's PTSD contributed substantially or materially to his death, combined to cause death, or aided or lent assistance to the production of death.  See Jandreau, supra; see also Davidson v. Shinseki, 581 F.3d at 1316.  The appellant has not shown that she has specialized training or medical expertise sufficient to determine such.  Therefore, she is not competent to provide more than simple medical observations such as the fact that the Veteran received treatment for PTSD and was worried.  She is not competent to provide medical opinions regarding the etiology of the underlying cause of death.  See Barr.  Thus, her lay assertions are not competent to support a grant of service connection. 

Because there is no probative and persuasive evidence demonstrating that the cause of the Veteran's death is service related or that the Veteran's service-connected PTSD contributed substantially or materially to cause death, combined with another disability to cause death or aided or lent assistance to the production of death, the preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert, supra.


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


